DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 5, 7, 9, 11-12 and 14-19 in the reply filed on 5/31/22 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden of search.  This is not found persuasive because the additional groups would be classified under different classes and subclasses and therefore would require additional search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20, 26 and 29-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/22.
This application is in condition for allowance except for the presence of claims 20, 26 and 29-32 directed to an invention non-elected with traverse in the reply filed on 5/31/22. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-3, 5, 7, 9, 11-12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a stringer forming system for fabricating a composite stringer, the stringer forming system comprising:
a base plate;
a first plurality of pallets, slidably coupled to the base plate: and
a second plurality of pallets, slidably coupled to the base plate and configured to interlock with the first plurality of pallets and to form an adjustable cavity, when interlocked with the first plurality of pallets,
wherein the adjustable cavity is configured to receive a hat portion of the composite stringer,
wherein each pallet of the first plurality of pallets and the second plurality of pallets comprises a processing surface and a primary vacuum zone, on the processing surface, fluidly connected to a primary vacuum port, and
wherein the primary vacuum port of each pallet of the first plurality of pallets and of the second plurality of pallets is independently controlled.
Stone (US 2018/0339463), Mizubata (US 2013/0025114), Muramoto (US 2011/0214807) and Nagahara (US 6179956) teach a stringer forming system using an wherein the adjustable cavity is configured to receive a hat portion of the composite stringer and vacuum molding system with independent controls. However, the references do not teach a first plurality of pallets, slidably coupled to the base plate: and a second plurality of pallets, slidably coupled to the base plate and configured to interlock with the first plurality of pallets and to form an adjustable cavity, when interlocked with the first plurality of pallets, wherein each pallet of the first plurality of pallets and the second plurality of pallets comprises a processing surface and a primary vacuum zone, on the processing surface, fluidly connected to a primary vacuum port, and wherein the primary vacuum port of each pallet of the first plurality of pallets and of the second plurality of pallets is independently controlled. The prior art makes no mention of a pallet system, let alone a plurality of pallet systems that move and interlock with each other to form an independently controlled vacuum system. This interlocking pallet system would not have been obvious to one of ordinary skill in the art as the state of the art uses a composite vacuum molding chamber to create stringers in the airplane industry.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 20, 26 and 29-32 need to be cancelled as they were elected with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748